Citation Nr: 1620255	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-46 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depressive disorder.  

3.  Entitlement to service connection for a disability manifested by leg cramps.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION


The Veteran had active duty service from December 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A  transcript of the hearing is of record.  

The Board previously remanded this matter in May 2014 to obtain outstanding VA treatment records and to afford the Veteran a VA examination for leg cramps.  

The issue of entitlement to service connection for a disability manifested by leg cramps is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The weight of the competent indicates that the Veteran does not meet the diagnostic criteria for PTSD.

2.  There is competent evidence of a nexus between current anxiety and service.

3.  There is competent evidence of a nexus between current depressive disorder and service-connected prostate cancer.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2015).
 
 2.  The criteria for service connection for an acquired psychiatric disability (other than PTSD) including, anxiety disorder and depressive disorder, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court or Veterans Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, a letter dated in March 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record indicates that the RO obtained all information relevant to the Veteran's service connection claim. The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran had VA examinations in November 2010, April 2013 and September 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for an acquired psychiatric disorder has been met.  38 C.F.R. § 3.159(c)(4).

Furthermore, as noted, the Veteran was afforded a Board hearing in January 2014.   The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records with respect to the claims being decided, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Psychoses, but not acquired psychiatric disorders, are listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b)  does not apply to the claims for service connection for an acquired psychiatric disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448   (1995) (explaining 38 C.F.R. § 3.310(b)).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The Board notes that a personality disorder is not a disability for VA compensation purposes and may not be service-connected.  However, an acquired psychiatric disorder which is superimposed on a personality disorder may be service-connected if such acquired psychiatric disorder was incurred in or aggravated by service.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510 (1996).

The Veteran asserts that he has PTSD, depression and anxiety that are related to service.  He asserts that he had trouble with depression and anxiety and disregard for authority when he was in service.  He asserts that his performance evaluations during service provide evidence that a psychiatric disorder manifested in service.  The Veteran asserts that he experienced increased use of alcohol and was defiant of authority.  See October 2013 Brief.  

At the Board hearing in February 2014, the Veteran testified that he experienced mental stress in service.  He testified that his problems manifested themselves in his behavior during service.   

The Veteran had active duty service from December 1968 to February 1970.   The Veteran's DD Form 214 reflects that he received the Vietnam Service Medical and the Vietnam Campaign Medal.  Personnel records show that the Veteran served in Vietnam at Camp Eagle.  There is no indication that he received any decorations, medals, badges, citations, or ribbons indicative of combat service. However, his military occupational specialty in Vietnam was rifleman.

Service treatment records reflect show that the Veteran was counseled on several occasions due to his behavior.  The Veteran was referred for psychiatric evaluation in February 1970 in connection with administrative board proceedings.  The Veteran reported that he could not get along with people in authority and was unfairly treated.  Command reported that he was uncooperative and refused correction.  Examination showed no psychosis or neurosis.  The Veteran was diagnosed with dyssocial personality, manifested by anger, defiance and poor attitude.  Administrative separation was recommended.  

Post-service  treatment records in evidence reflect various psychiatric diagnoses including anxiety, PTSD and depressive disorder.   

A post-service private treatment record dated in May 1975 reflects that a physician recommended confinement due to mental illness.  A specific diagnosis was noted at that time.  

A VA outpatient treatment record dated in March 2007 reflects that the Veteran reported intrusive memories of Vietnam.  A VA psychologist opined that it was not clear that PTSD was present, but the Veteran did meet the criteria for a diagnosis of anxiety.  The psychologist opined that this is directly related to his experience in Vietnam.  

The Veteran had a VA examination in November 2010.  The examiner noted that the Veteran served in Vietnam and that his stressor was conceded.  The examiner opined that PTSD was not established.  The examiner indicated that the Veteran's scores on psychometric testing were indicative of random responses.  The examiner opined that the harassment experienced by the Veteran in service did not rise to the level of a PTSD diagnosis.

The Veteran had a VA examination in April 2013.  The examiner noted that the Veteran's service treatment records showed behavior problems and violations of rules.  Upon separation, the Veteran reported sleep disturbances, depression and worry, and the examiner opined that his sleep problems, depressed mood and anxiety were related to drinking.  In February 1970, he was discharged with dissocial personality.  The examiner noted that this is equivalent to antisocial personality.  The examiner indicated that this was considered a pre-existing personality pattern. The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, though he was in the infantry and was exposed to combat stressors.  The examiner opined that a separate diagnosis of depression was not warranted.  The examiner opined  that the Veteran's current personality is the same as was present during service but is unrelated to military service and is considered a developmental issue.  The examiner opined that there was a pervasive pattern of personality and social interactions which had persisted for a long time.

VA outpatient treatment records dated in 2014 reflect diagnoses of chronic PTSD and unspecified depressive disorder.  

At a September 2015 VA examination, the examiner noted a history of alcohol dependence, in remission, which is secondary to a personality disorder.  The examiner diagnosed unspecified depressive disorder.  The examiner opined that it is at least as likely as not that depressive disorder is related to service-connected prostate cancer and the Veteran's uncertainty about the Veteran's diagnosis and the prognosis of the condition.  The examiner opined that the criteria for a diagnosis of PTSD are not met, thus rendering an opinion regarding the etiology of PTSD moot.  

A VA treatment record dated in December 2015 reflects a diagnosis of chronic PTSD.  The psychologist indicated that the diagnosis was based on the Veteran's report of feeling frightened in Vietnam.  

A VA outpatient treatment record dated in April 2016 shows that a VA psychologist diagnosed PTSD and anxiety disorder due to general medical condition.  The Veteran reported that he was in harm's way during service where he was in a combat zone.  

VA psychologists who examined the Veteran in March 2007, November 2010, April 2013 and September 2015 opined that the Veteran does not meet the criteria for a PTSD diagnosis.  The mental health experts are presumed to have considered the relevant criteria and they have concluded that the criteria for a diagnosis of PTSD were not met.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  The Board acknowledges that VA psychologists who treated the Veteran on an outpatient basis have diagnosed PTSD related to service.  However, the VA examinations are accorded greater probative value with respect to a current diagnosis of PTSD because the examinations were based on  review of the Veteran's service records and post-service treatment history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  For these reasons, the Board concludes that the weight of the evidence is against a finding of a current diagnosis of PTSD related to service.  

In this case, the VA examinations provided positive nexus opinions linking other diagnosed acquired psychiatric disorders to service other than PTSD.  In this regard, the March 2007 VA treatment record links anxiety to the Veteran's service.  The September 2015 examination reflects an opinion that current depressive disorder is related to service-connected prostate cancer.  Accordingly, based on the favorable medical evidence, service connection is warranted for acquired psychiatric disorders other than PTSD, including anxiety and depressive disorder.  


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, to include anxiety and depressive disorder, is granted.  


REMAND

Additional development of the claim for service connection for leg cramps is necessary.  

In January 2014, the Board remanded the claim for service connection for a disability manifested by leg cramps.  A VA examination was completed in June 2014.  The examiner noted that it is medically undebatable that leg cramps existed prior to service, based on the December 1968 entrance examination.  The examiner reasoned that the exit examination did not show any history of back problems.  The examiner noted that service treatment records dated in January 1970 noted leg cramps but no history of back problems, numbness or decreased sensation.  The examiner also noted that there is no complaint of leg pain in the claims file until 2006.

The report of the separation examination in January 1970 shows that the Veteran reported recurrent back pain.  The diagnosis section of the report noted a diagnosis of "back trouble, mild strain."   VA treatment records show complaints of leg pain prior to 2006. VA treatments record dated in February 1985 noted complaints of bilateral leg pain and weakness.  

A remand is warranted in order for the VA examiner to provide an addendum opinion addressing the complaints noted on the separation examination and the post-service reports of leg pain.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the examiner who performed the June 2014 VA examination.  If the June 2014 VA examiner is not available, the opinion should be provided by another qualified examiner.  The claims file should be provided for the examiner's review.  The examination report should indicate that the claims file was reviewed.  The addendum should address the following:

The Board acknowledges the examiner's opinion in June 2014 that it is medically undebatable that the Veteran entered service with a leg cramping disability.  

The examiner should provide an addendum opinion as to whether it is medically undebatable that the pre-existing leg cramping disability did not increase beyond its natural progression during his active duty service.

In answering this question, the examiner should consider the January 1970 service separation examination, which noted a history of recurrent back pain and a diagnosis of mild strain.  The examiner should also consider a VA treatment record dated in February 1985, which noted bilateral leg pain and weakness.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why an opinion cannot be furnished.  

2.  Following completion of the requested actions, the claim should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


